Exhibit 10(a)21

AMENDED AND RESTATED

CHANGE IN CONTROL AGREEMENT

 

THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT ("Agreement") made and
entered into by and between The Southern Company ("Southern"), Southern Company
Services, Inc. (the "Company") and Mr. Thomas A. Fanning ("Mr. Fanning")
(hereinafter collectively referred to as the "Parties") is effective December
31, 2008. This Agreement amends and restates the Amended and Restated Change in
Control Agreement entered into by Mr. Fanning, Southern and the Company,
effective January 1, 2007.

 

WITNESSETH:

 

WHEREAS, Mr. Fanning is the Executive Vice President and Chief Financial Officer
of the Company;

WHEREAS, the Company wishes to provide to Mr. Fanning certain severance benefits
under certain circumstances following a change in control (as defined herein) of
Southern or the Company;

NOW, THEREFORE, in consideration of the premises, and the agreements of the
Parties set forth in this Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1

 



 

--------------------------------------------------------------------------------

ARTICLE I – DEFINITIONS.

For purposes of this Agreement, the following terms shall have the following
meanings:

 

1.1        “Annual Compensation” shall mean Mr. Fanning’s Base Salary plus
Target Bonus under the Company’s Short Term Bonus Plan.

1.2        “Base Salary” shall mean Mr. Fanning’s highest annual base salary
rate during the twelve (12) month period immediately preceding the date the
Change in Control is Consummated.

1.3        “Beneficial Ownership” shall mean beneficial ownership within the
meaning of Rule 13d-3 promulgated under the Exchange Act.

1.4        “Benefit Index” shall mean the Hewitt Associates’ Benefit Index(r),
or if such index is no longer available, cannot be used, or if pursuant to
Section 1.5 hereof another Benefits Consultant has been chosen by the
Compensation Committee, such other comparable index utilized by the Benefits
Consultant.

1.5        “Benefits Consultant” shall mean Hewitt Associates or such other
nationally recognized employee benefits consulting firm as shall be designated
in writing by the Compensation Committee upon the occurrence of a Preliminary
Change in Control that would result in a Subsidiary Change in Control.

1.6        “Board of Directors” shall mean the board of directors of the
Company.

1.7        “Business Combination” shall mean a reorganization, merger or
consolidation of Southern with another corporation or an entity treated as a
corporation for United States federal income tax purposes.

 

2

 



 

--------------------------------------------------------------------------------

1.8     “Change in Control” shall mean,

(a)        with respect to Southern, the occurrence of any of the following:

(i)        The Consummation of an acquisition by any Person of Beneficial
Ownership of 20% or more of Southern’s Voting Securities; provided, however,
that for purposes of this Section 1.8(a)(i) the following acquisitions of
Southern’s Voting Securities shall not constitute a Change in Control:

(A)        any acquisition directly from Southern;

(B)        any acquisition by Southern;

(C)      any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Southern or any Southern Subsidiary;

(D)      any acquisition by a qualified pension plan or publicly held mutual
fund;

(E)       any acquisition by an employee of Southern or a Southern Subsidiary,
or Group composed exclusively of such employees; or

(F)       any Business Combination which would not otherwise constitute a Change
in Control because of the application of clauses (A), (B) or (C) of Section
1.8(a)(iii);

(ii)       A change in the composition of the Southern Board whereby individuals
who constitute the Incumbent Board cease for any reason to constitute at least a
majority of the Southern Board; or

 

3

 



 

--------------------------------------------------------------------------------

(iii)      The Consummation of a Business Combination, unless, following such
Business Combination, all of the following three conditions are met:

(A)      all or substantially all of the individuals and entities who held
Beneficial Ownership, respectively, of Southern’s Voting Securities immediately
prior to such Business Combination hold Beneficial Ownership, directly or
indirectly, of 65% or more of the combined voting power of the Voting Securities
of the corporation surviving or resulting from such Business Combination,
(including, without limitation, a corporation which as a result of such Business
Combination holds Beneficial Ownership of all or substantially all of Southern’s
Voting Securities or all or substantially all of Southern’s assets) (such
surviving or resulting corporation to be referred to as “Surviving Company”), in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of Southern’s Voting Securities;

(B)      no Person (excluding any qualified pension plan, publicly held mutual
fund, Group composed exclusively of Employees or employee benefit plan (or
related trust) of Southern, any Southern Subsidiary or Surviving Company) holds
Beneficial Ownership, directly or indirectly, of 20% or more of the combined
voting power of the then outstanding Voting Securities of Surviving Company
except to the extent that such ownership existed prior to the Business
Combination; and

 

4

 



 

--------------------------------------------------------------------------------

(C)      at least a majority of the members of the board of directors of
Surviving Company were members of the Incumbent Board on the date of the
Preliminary Change in Control.

(b)        with respect to the Company, the occurrence of any of the following:

(i)        The Consummation of an acquisition by any Person of Beneficial
Ownership of 50% or more of the combined voting power of the then outstanding
Voting Securities of the Company; provided, however, that for purposes of this
Section 1.8(b)(i), any acquisition by Mr. Fanning, any other employee of
Southern or a Southern Subsidiary, or Group composed entirely of such employees,
any qualified pension plan, any publicly held mutual fund or any employee
benefit plan (or related trust) sponsored or maintained by Southern or any
Southern Subsidiary shall not constitute a Change in Control;

(ii)       The Consummation of a reorganization, merger or consolidation of the
Company with another corporation or an entity treated as a corporation for
United States federal income tax purposes (“Company Business Combination”), in
each case, unless, following such Company Business Combination, Southern or a
Southern Subsidiary Controls the corporation surviving or resulting from such
Company Business Combination; or

(iii)      The Consummation of the sale or other disposition of all or
substantially all of the assets of the Company to an entity which Southern or a
Southern Subsidiary does not Control (“Subsidiary Change in Control”).

 

5

 



 

--------------------------------------------------------------------------------

1.9        “COBRA Coverage” shall mean any continuation coverage to which Mr.
Fanning or his dependents may be entitled pursuant to Code Section 4980B.

1.10        “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.11        “Common Stock” shall mean the common stock of Southern.

1.12        “Company” shall mean Southern Company Services, Inc., its successors
and assigns.

1.13      “Compensation Committee” shall mean the Compensation and Management
Succession Committee of the Southern Board.

1.14      “Consummation” shall mean the completion of the final act necessary to
complete a transaction as a matter of law, including, but not limited to, any
required approvals by the corporation’s shareholders and board of directors, the
transfer of legal and beneficial title to securities or assets and the final
approval of the transaction by any applicable domestic or foreign governments or
governmental agencies.

1.15      “Control” shall mean, in the case of a corporation, Beneficial
Ownership of more than 50% of the combined voting power of the corporation’s
Voting Securities, or in the case of any other entity, Beneficial Ownership of
more than 50% of such entity’s voting equity interests.

1.16      “Economic Equivalent” or “Economic Equivalence” shall have the meaning
set forth in Section 1.23(f) hereof.

1.17      “Employee Outplacement Program” shall mean the program established by
the Company from time to time for the purpose of assisting employees in finding
employment outside of the Company which provides for the following services:

 

6

 



 

--------------------------------------------------------------------------------

(a)        self assessment, career decision and goal setting;

(b        job market research and job sources;

(c)        networking and interviewing skills;

(d)        planning and implementation strategy;

(e)        resume writing, job hunting methods and salary negotiation; and

(f)        office support and job search resources.

1.18      “Company” shall mean Southern Company Services, Inc., its successors
and assigns.

1.19      “Company Business Combination” shall have the meaning set forth in
Section 1.8(b)(ii) hereof.

1.20      “Equity Based Bonus Plan” shall mean a plan or arrangement that
provides for the grant to participants of stock options, restricted stock, stock
appreciation rights, phantom stock, phantom stock appreciation rights or any
other similar rights the terms of which provide a participant with the potential
to receive the benefit of any increase in value of the underlying equity or
notional amount (e.g., number of phantom shares) from the date of grant through
a subsequent date.

1.21      “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

1.22      “Executive Employee” shall mean those employees of the Company of
Grade Level 10 or above.

1.23      “Good Reason” shall mean, without Mr. Fanning’s express written
consent, after written notice to the Company within ninety (90) days of the
initial occurrence of the condition giving rise to Good Reason as provided
herein, and after a thirty (30) day opportunity for the

 

7

 



 

--------------------------------------------------------------------------------

Company to cure, the continuing occurrence of any of the events described in
Subsections (a)(i), (b)(i), (c)(i), (d)(i) or (d)(ii) of this Section 1.23. In
the case of Mr. Fanning claiming benefits under this Agreement upon a Subsidiary
Change in Control, the foregoing notice and opportunity to cure will be
satisfied if Mr. Fanning provides to the Compensation Committee a copy of his
written offer of employment by the acquiring company within thirty (30) days of
such offer along with a written explanation describing how the terms of such
offer satisfy the requirements of Subsections (a)(ii), (b)(ii), (c)(ii),
(d)(iii) or (e) of this Section 1.23. The Compensation Committee shall make a
determination of whether such written offer of employment satisfies the
requirements of Sections 1.23(a)(ii), (b)(ii), (c)(ii), (d)(iii) or (e) hereof
upon consultation with the Benefits Consultant and shall notify Mr. Fanning of
its decision within thirty (30) days of receipt of Mr. Fanning’s written offer
of employment. Any dispute regarding the Compensation Committee’s decision shall
be resolved in accordance with Article III hereof. This definition of “Good
Reason” is intended to constitute an involuntary separation from service as
contemplated by Treasury Regulation section 1.409A-1(n)(2).

(a)        Inconsistent Duties.

(i)        Change in Control. A meaningful and detrimental alteration in Mr.
Fanning’s position or in the nature or status of his responsibilities from those
in effect immediately prior to the Change in Control.

(ii)       Subsidiary Change in Control. Notwithstanding Section 1.23(a)(i)
hereof, in the event of a Subsidiary Change in Control, Good Reason shall exist
if Mr. Fanning is offered employment with the acquiring employer with a job
title, duties and status which are materially and detrimentally lower than Mr.
Fanning’s

 

8

 



 

--------------------------------------------------------------------------------

job title, duties and status in effect at the Company as of the date the offer
of employment is received.

(b)        Reduced Compensation.

(i)        Change in Control. A reduction of five percent (5%) or more by the
Company in any of the following amounts of compensation expressed in
subparagraphs (A), (B) or (C) hereof, except for a less than ten percent (10%),
across-the-board reduction in such compensation amounts similarly affecting
ninety-five percent (95%) or more of the Executive Employees eligible for such
compensation:

(A)      Mr. Fanning’s Base Salary;

(B)      the sum of Mr. Fanning’s Base Salary plus Target Bonus under the
Company’s Short Term Bonus Plan, as in effect on the day immediately preceding
the day the Change in Control is Consummated; or

(C)      the sum of Mr. Fanning’s Base Salary plus Target Bonus under the
Company’s Short Term Bonus Plan and Long Term Bonus Plan plus the Target Bonus
under the Company’s Equity Based Bonus Plan, each of which as in effect on the
day immediately preceding the day the Change in Control is Consummated.

(ii)       Subsidiary Change in Control. Notwithstanding Section 1.23(b)(i)
hereof, in the event of a Subsidiary Change in Control, Good Reason shall exist
if Mr. Fanning is offered Base Salary, Target Bonus under the acquiring
company’s Short Term Bonus Plan and Long Term Bonus Plan and Target Bonus under
the

 

9

 



 

--------------------------------------------------------------------------------

acquiring company’s Equity Based Bonus Plan that, in the aggregate, is less than
ninety percent (95%) of Mr. Fanning’s Base Salary plus Target Bonus under the
Company’s Short Term Bonus Plan and Long Term Bonus Plan, plus Target Bonus
under the Company’s Equity Based Bonus Plan, each of which as in effect on the
day the offer of employment is received;

(c)        Relocation.

(i)        Company. A change in Mr. Fanning’s work location to a location more
than fifty (50) miles from the facility where Mr. Fanning was located on the day
immediately preceding the day the Change in Control is Consummated, unless such
new work location is within fifty (50) miles of Mr. Fanning’s principal place of
residence on the day immediately preceding the day the Change in Control is
Consummated. The acceptance, if any, by Mr. Fanning of employment by the Company
at a work location which is outside the fifty mile radius set forth in this
Section 1.23(c) shall not be a waiver of Mr. Fanning’s right to refuse
subsequent transfer by the Company to a location which is more than fifty (50)
miles from Mr. Fanning’s principal place of residence on the day immediately
preceding the day the Change in Control is Consummated, and such subsequent
nonconsensual transfer shall be “Good Reason” under this Agreement;

(ii)       Subsidiary Change in Control. Notwithstanding Section 1.23(c)(i)
hereof, in the case of a Subsidiary Change in Control, Good Reason shall exist
if Mr. Fanning’s work location under the terms of the offer of employment from
the acquiring employer is more than fifty (50) miles from Mr. Fanning’s work
location

 

10

 



 

--------------------------------------------------------------------------------

at the Company as of the date the offer of employment by the acquiring employer
is received.

(d)        Benefits and Perquisites.

(i)        Change in Control - Retirement and Welfare Benefits. The taking of
any action by the Company that would directly or indirectly cause a Material
Reduction in the Retirement and Welfare Benefits to which Mr. Fanning is
entitled under the Company’s Retirement and Welfare Benefit plans in which Mr.
Fanning was participating on the day immediately preceding the day the Change in
Control is Consummated.

(ii)       Vacation and Paid Time Off. The failure by the Company to provide Mr.
Fanning with at least 95% of the number of paid vacation days or, if applicable,
paid time off days to which Mr. Fanning is entitled on the basis of years of
service with the Company in accordance with the Company’s normal vacation policy
or the paid time off program (whichever applicable) in effect on the day
immediately preceding the day the Change in Control is Consummated (except for
across-the-board vacation policy or paid time off program changes or policy or
program terminations similarly affecting at least ninety-five percent (95%) of
all Executive Employees of the Company).

(iii)      Subsidiary Change in Control. In the event of a Subsidiary Change in
Control, Good Reason shall exist if Mr. Fanning is offered a package of
Retirement and Welfare Benefits by the acquiring employer that is not
Economically Equivalent, as determined under Sections 1.23(f) and (g) hereof.

 

11

 



 

--------------------------------------------------------------------------------

(e)      Adoption of Severance Agreement. In the event of a Subsidiary Change in
Control, Good Reason shall exist if the offer of employment by the acquiring
employer does not include an agreement to enter into a severance agreement
substantially in the form of Exhibit B attached hereto.

(f)      Economic Equivalence. For purposes of Section 1.23(d)(iii) above, an
acquiring employer’s package of Retirement and Welfare Benefits shall be
considered Economically Equivalent if, in the written opinion of the Benefits
Consultant, the anticipated, employer-provided value of what Mr. Fanning is
expected to derive from the acquiring employer’s Retirement and Welfare Benefits
is equal to or greater than ninety percent (90%) of such value Mr. Fanning would
have derived from the Company’s Retirement and Welfare Benefits using the
Benefit Index.

(g)      Benefit Index Guidelines. For purposes of Section 1.23(f) above, the
following guidelines shall be followed by the Company, the acquiring employer
and the Benefits Consultant in the performance of the Benefit Index
calculations:

(i)        Upon a Preliminary Change in Control that if Consummated would result
in a Subsidiary Change in Control, the Company and the acquiring employer shall
provide to the Benefits Consultant the applicable benefit plan provisions for
the plan year in which the Subsidiary Change in Control is anticipated to occur.
Plan provisions for the immediately preceding plan year may be provided if the
Benefits Consultant determines that there have been no changes to such plans
that would materially affect the determination of Economic Equivalence. If the
acquiring employer’s relevant plan provisions have not previously been included
in the

 

12

 



 

--------------------------------------------------------------------------------

Benefits Consultant’s Benefit Index database, the acquiring employer shall
provide to the Benefits Consultant such plan information as the Benefits
Consultant shall request in writing as soon as practicable following such
request. The Compensation Committees shall take such action as is reasonably
required to facilitate the transfer of such information from the acquiring
employer to the Benefits Consultant.

(ii)       The standard Benefit Index assumptions for the plan year from which
the plan provisions are taken shall be used.

(iii)      The Company shall provide to the Benefit Consultant actual data for
its Employees.

(iv)      The determination of whether or not the acquiring employer’s
Retirement and Welfare Benefits are Economically Equivalent to the Retirement
and Welfare Benefits provided to Mr. Fanning by the Company shall be determined
on an aggregate basis. All assessments shall consider all benefits in total and
no individual-by-individual, plan-by-plan determination of Economic Equivalence
shall be made.

1.24      “Group” shall have the meaning set forth in Section 14(d) of the
Exchange Act.

1.25      “Group Health Plan” shall mean the Southern Company Services, Inc.
Healthcare Plan for Retirees, as such plan may be amended from time to time.

1.26      “Group Life Insurance Plan” shall mean the Retiree Group Life
Insurance Plan for Southern Company Services, Inc., as such plan may be amended
from time to time.

1.27      “Incumbent Board” shall mean those individuals who constitute the
Southern Board as of February 23, 2006, plus any individual who shall become a
director subsequent to such date

 

13

 



 

--------------------------------------------------------------------------------

whose election or nomination for election by Southern’s shareholders was
approved by a vote of at least 75% of the directors then comprising the
Incumbent Board. Notwithstanding the foregoing, no individual who shall become a
director of the Southern Board subsequent to February 23, 2006 whose initial
assumption of office occurs as a result of an actual or threatened election
contest (within the meaning of Rule 14a-11 of the Regulations promulgated under
the Exchange Act) with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Southern Board shall be a member of the Incumbent Board.

1.28      “Long Term Bonus Plan” shall mean any bonus type plan or arrangement
designed to provide incentive based compensation to participants upon the
achievement of objective or subjective goals that measure performance over a
period of more than twelve months.

1.29      “Month of Service” shall mean any calendar month during which Mr.
Fanning has worked at least one (1) hour or was on approved leave of absence
while in the employ of the Company or any other Southern Subsidiary.

1.30      “Material Reduction” shall mean (i) any change in a retirement plan or
arrangement that has the effect of reducing the present value of the projected
benefits to be provided to Mr. Fanning by five percent (5%) or more, (ii) any
five percent (5%) or more reduction in medical, health and accident and
disability benefits as a percentage of premiums or premium equivalents in
accordance with the Company’s prior practice as measured over a period of the
three previous plan years from the date the Change in Control is Consummated, or
(iii) any five percent (5%) or more reduction in employer matching funds as a
percentage of employee contributions in accordance with

 

14

 



 

--------------------------------------------------------------------------------

the Company’s prior practice measured over a period of the previous three plan
years from the date the Change in Control is Consummated.

1.31      “Omnibus Plan” shall mean the Southern Company Omnibus Incentive
Compensation Plan, and the Design and Administrative Specifications duly adopted
thereunder, as in effect on the date a Change in Control is Consummated.

1.32       “Pension Plan” shall mean The Southern Company Pension Plan or any
successor thereto, as in effect on the date a Change in Control is Consummated.

1.33      “Performance Dividend Program” or “PDP” shall mean the Performance
Dividend Program under the Omnibus Plan or any replacement thereto, as in effect
on the date a Change in Control is Consummated.

1.34      “Performance Pay Program” or “PPP” shall mean the Performance Pay
Program under the Omnibus Plan or any replacement thereto, as in effect on the
date a Change in Control is Consummated.

1.35      “Person” shall mean any individual, entity or group within the meaning
of Section 13(d)(3) or 14(d)(2) of Exchange Act.

1.36       “Preliminary Change in Control” shall mean the occurrence of any of
the following as administratively determined by the Southern Committee.

(a)      Southern or the Company has entered into a written agreement, such as,
but not limited to, a letter of intent, which, if Consummated, would result in a
Change in Control;

 

15

 



 

--------------------------------------------------------------------------------

(b)     Southern, the Company or any Person publicly announces an intention to
take or to consider taking actions which, if Consummated, would result in a
Change of Control under circumstances where the Consummation of the announced
action or intended action is legally and financially possible; or

(c)      Any Person achieves the Beneficial Ownership of fifteen percent (15%)
or more of the Common Stock.

1.37      “Retirement and Welfare Benefits” shall mean benefits provided by the
following types of plans and arrangements: pension plans, defined contribution
plans (matched savings, profit sharing, money purchase, ESOP, and similar plans
and arrangements), plans providing for death benefits while employed or retired
(life insurance, survivor income, and similar plans and arrangements), plans
providing for short-term disability benefits (including accident and sick time),
plans providing for long-term disability benefits, plans providing health-care
benefits (including reimbursements during active employment or retirement
related to expenses for medical, vision, hearing, dental, and similar plans and
arrangements).

1.38      “Separation Date” shall mean the date on which Mr. Fanning’s
employment with the Company is terminated; provided, however, that solely for
purposes of Section2.2(c) hereof, if, upon termination of employment with the
Company, Mr. Fanning is deemed to have retired pursuant to the provisions of
Section 2.3 hereof, Mr. Fanning’s Separation Date shall be the effective date of
his retirement pursuant to the terms of the Pension Plan.

1.39      “Short Term Bonus Plan” shall mean any bonus type plan or arrangement
designed to provide incentive based compensation to participants upon the
achievement of objective or subjective goals that measure performance over a
period of twelve months or less.

 

16

 



 

--------------------------------------------------------------------------------

1.40      “Southern” shall mean The Southern Company, its successors and
assigns.

1.41      “Southern Board” shall mean the board of directors of Southern.

1.42      “Southern Committee” shall mean the committee comprised of the
Chairman of the Southern Board, the Chief Financial Officer of Southern and the
General Counsel of Southern.

1.43      “Southern Subsidiary” shall mean any corporation or other entity
Controlled by Southern or another Southern Subsidiary.

1.44      “Subsidiary Change in Control” shall have the meaning set forth in
Section 1.8(b)(iii) hereof.

1.45       “Target Bonus” shall mean the amount of incentive compensation
expressed as either a percent of salary or pay, an expected dollar amount, the
number of awards granted or such other quantifiable measure to determine the
amount to be paid or awards granted under the terms of the respective Short Term
Bonus Plan, Long Term Bonus Plan or Equity Based Bonus Plan, as used by the
Company or respective acquiring employer to measure the market competitiveness
of its employee compensation programs.

1.46      “Termination for Cause” or “Cause” shall mean Mr. Fanning’s
termination of employment with the Company upon the occurrence of any of the
following:

(a)      The willful and continued failure by Mr. Fanning to substantially
perform his duties with the Company (other than any such failure resulting from
Mr. Fanning’s Total Disability or from Mr. Fanning’s retirement or any such
actual or anticipated failure resulting from termination by Mr. Fanning for Good
Reason) after a written demand for substantial performance is delivered to him
by the Southern Board, which demand specifically identifies the manner in which
the Southern Board believes Mr. Fanning has

 

17

 



 

--------------------------------------------------------------------------------

not substantially performed his duties; or

(b)     The willful engaging by Mr. Fanning in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise, including but not
limited to any of the following:

(i)        any willful act involving fraud or dishonesty in the course of Mr.
Fanning’s employment by the Company;

(ii)       the willful carrying out of any activity or the making of any
statement by Mr. Fanning which would materially prejudice or impair the good
name and standing of the Company, Southern or any other Southern Subsidiary or
would bring the Company, Southern or any other Southern Subsidiary into
contempt, ridicule or would reasonably shock or offend any community in which
the Company, Southern or such other Southern Subsidiary is located;

(iii)      attendance by Mr. Fanning at work in a state of intoxication or
otherwise being found in possession at his workplace of any prohibited drug or
substance, possession of which would amount to a criminal offense;

(iv)      violation of the Company’s policies on drug and alcohol usage, fitness
for duty requirements or similar policies as may exist from time to time as
adopted by the Company’s safety officer;

(v)       assault or other act of violence by Mr. Fanning against any person
during the course of employment; or

(vi)      Mr. Fanning’s indictment for any felony or any misdemeanor involving
moral turpitude.

 

18

 



 

--------------------------------------------------------------------------------

No act or failure to act by Mr. Fanning shall be deemed “willful” unless done,
or omitted to be done, by Mr. Fanning not in good faith and without reasonable
belief that his action or omission was in the best interest of the Company.

Notwithstanding the foregoing, Mr. Fanning shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to him a
copy of a resolution duly adopted by the affirmative vote of the majority of the
Southern Board at a meeting called and held for such purpose (after reasonable
notice to Mr. Fanning and an opportunity for him, together with counsel, to be
heard before the Southern Board), finding that, in the good faith opinion of the
Southern Board, Mr. Fanning was guilty of conduct set forth in Section 1.46 (a)
or (b) hereof and specifying the particulars thereof in detail.

1.47      “Total Disability” shall mean total disability under the terms of the
Pension Plan.

1.48      “Voting Securities” shall mean the outstanding voting securities of a
corporation entitling the holder thereof to vote generally in the election of
such corporation’s directors.

1.49      “Waiver and Release” shall mean the Waiver and Release substantially
in the form of Exhibit A attached hereto.

1.50      “Year of Service” shall mean an Employee’s Months of Service divided
by twelve (12) rounded to the nearest whole year, rounding up if the remaining
number of months is seven (7) or greater and rounding down if the remaining
number of months is less than seven (7). If an Employee has a break in his
service with his Employing Company, he will receive credit under this Plan for
the service prior to the break in service only if the break in service was less
than five years and his service prior to the break exceeds the length of the
break in service.

 

 

19

 



 

--------------------------------------------------------------------------------

ARTICLE II - SEVERANCE BENEFITS

2.1      Eligibility.

(a)      Except as otherwise provided herein, if Mr. Fanning’s employment is
involuntarily terminated by the Company at any time during the two year period
following a Change in Control of Southern or the Company for reasons other than
Cause or if Mr. Fanning voluntarily terminates his employment with the Company
for Good Reason at any time during the two year period following a Change in
Control of Southern or the Company, he shall be entitled to receive the benefits
described in Section 2.2 hereof, subject to the terms and conditions described
in this Article II.

(b)     Limits on Eligibility. Notwithstanding anything to the contrary herein,
Mr. Fanning shall not be eligible to receive benefits under this Plan if Mr.
Fanning :

(i)        is not actively at work on his Separation Date, unless Mr. Fanning is
capable of returning to work within twelve (12) weeks of the beginning of any
leave of absence from work;

(ii)       voluntarily terminates his employment with the Company for other than
Good Reason;

(iii)       has his employment terminated by the Company for Cause;

(iv)      accepts the transfer of his employment to Southern, any Southern
Subsidiary or any employer that acquires all or substantially all of the assets
of Southern;

 

20

 



 

--------------------------------------------------------------------------------

(v)       accepts the transfer of his employment to any employer (or its
affiliate) that acquires all or substantially all of the assets of a Southern
Subsidiary or the Company and becomes an employee of any such employer (or its
affiliate) following such acquisition (provided, however, that if Mr. Fanning
would otherwise have been entitled to severance benefits under this Agreement
but for this Section 2.1(b)(v), Mr. Fanning shall be eligible for benefits under
this Agreement except for those outplacement, severance and welfare benefits
described in Sections 2.2(a), (b) and (c) hereof);

(vi)      is involuntarily separated from service with the Company after
refusing an offer of employment by Southern or a Southern Subsidiary, under
circumstances where the terms of such offer would not have amounted to Good
Reason for voluntary termination of employment from the Company by comparing
each item of compensation and benefits of such offer of employment as set forth
in Section 1.23 (a)(i), (b)(i), (c)(i), (d)(i) and (d)(ii) above, with such
items of compensation and benefits to which he is entitled at the Company as of
the day immediately preceding the day of such offer of employment;

(vii)     refuses an offer of employment by an acquiring employer in a
Subsidiary Change in Control under circumstances where such offer does not
provide Good Reason under the requirements of Section 1.23 (a)(ii), (b)(ii),
(c)(ii), (d)(iii) or (e) hereof.

(viii)    elects to receive the benefits of any other voluntary or involuntary
severance, separation or outplacement program, plan or agreement maintained by

 

21

 



 

--------------------------------------------------------------------------------

the Company in lieu of benefits under this Agreement; provided however, that the
receipt of benefits under any retention plan or agreement shall not be deemed to
be the receipt of benefits under any severance, separation or outplacement
program for purposes of this Agreement.

(ix)   fails to execute and submit a Waiver and Release substantially in the
form of Exhibit A attached hereto within thirty (30) days of his Separation
Date.

2.2        Severance Benefits. Upon the Company’s receipt of an effective Waiver
and Release, Mr. Fanning shall be entitled to receive the following severance
benefits:

(a)      Employee Outplacement Services. Mr. Fanning shall be eligible to
participate in the Employee Outplacement Program, which program shall not be
less than six (6) months duration measured from Mr. Fanning’s Separation Date.

(b)     Severance Amount. Mr. Fanning shall be paid in cash an amount equal to
three times his Annual Compensation (the “Severance Amount”). If any portion of
the Severance Amount constitutes an “excess parachute payment” (as such term is
defined under Code Section 280G (“Excess Parachute Payment”)), the Company shall
pay to Mr. Fanning an additional amount calculated by determining the amount of
tax under Code Section 4999 that he otherwise would have paid on any Excess
Parachute Payment with respect to the Change in Control and dividing such amount
by a decimal determined by adding the tax rate under Code Section 4999 (“Excise
Tax”), the hospital insurance tax under Code Section 3101(b) (“HI Tax”) and
federal and state income tax measured at the highest marginal rates (“Income
Tax”) and subtracting such result from the number one (1) (the “280G Gross-up”);
provided, however, that no 280G Gross-up shall be paid unless the

 

22

 



 

--------------------------------------------------------------------------------

Severance Amount plus all other “parachute payments” to Mr. Fanning under Code
Section 280G exceeds three (3) times Mr. Fanning’s “base amount” (as such term
is defined under Code Section 280G (“Base Amount”)) by ten percent (10%) or
more; provided further, that if no 280G Gross-up is paid, the Severance Amount
shall be capped at three (3) times Mr. Fanning’s Base Amount, less all other
“parachute payments” (as such term is defined under Code Section 280G) received
by Mr. Fanning, less one dollar (the “Capped Amount”), if the Capped Amount,
reduced by HI Tax and Income Tax, exceeds what otherwise would have been the
Severance Amount, reduced by HI Tax, Income Tax and Excise Tax.

For purposes of this Section 2.2(b), whether any amount would constitute an
Excess Parachute Payment and any other calculations of tax, e.g., Excise Tax, HI
Tax, Income Tax, etc., or other amounts, e.g., Base Amount, Capped Amount, etc.,
shall be determined by a nationally recognized firm specializing in federal
income taxes as selected by the Compensation Committee, and such calculations or
determinations shall be binding upon Mr. Fanning, Southern and the Company.

(c)      Welfare Benefit.

(i)        Except as provided in Section 2.3 hereof, Mr. Fanning shall be
eligible to participate in the Company’s Group Health Plan for a period of six
(6) months for each of Mr. Fanning’s Years of Service, not to exceed a period of
five (5) years, beginning on the first day of the first month following Mr.
Fanning’s Separation Date unless otherwise specifically provided under such
plan, upon Mr. Fanning’s payment of both the Company’s and Mr. Fanning’s premium
under such plan. Mr. Fanning shall also be entitled to elect coverage under the
Group Health

 

23

 



 

--------------------------------------------------------------------------------

Plan for his dependents who are participating in the Group Health Plan on Mr.
Fanning’s Separation Date (and for such other dependents as may be entitled to
coverage under the provisions of the Health Insurance Portability and
Accountability Act of 1996) for the duration of Mr. Fanning’s extended medical
coverage under this Section 2.2(c) to the extent such dependents remain eligible
for dependent coverage under the terms of the Group Health Plan.

(ii)       The extended medical coverage afforded to Mr. Fanning pursuant to
this Section 2.2(c) as well as the premiums to be paid by Mr. Fanning in
connection with such coverage shall be determined in accordance with the terms
of the Group Health Plan and shall be subject to any changes in the terms and
conditions of the Group Health Plan as well as any future increases in premiums
under the Group Health Plan. The premiums to be paid by Mr. Fanning in
connection with this extended coverage shall be due on the first day of each
month; provided, however, that if Mr. Fanning fails to pay his premium within
thirty (30) days of its due date, his extended coverage shall be terminated.

(iii)      Any Group Health Plan coverage provided under this Section 2.2(c)
shall be a part of and not in addition to any COBRA Coverage which Mr. Fanning
or his dependent may elect. In the event that Mr. Fanning or his dependent
becomes eligible to be covered, by virtue of re-employment or otherwise, by any
employer-sponsored group health plan or is eligible for coverage under any
government-sponsored health plan during the above period, coverage under the
Company’s Group Health Plan available to Mr. Fanning or his dependent by virtue
of the provisions of this Article II shall terminate, except as may otherwise be
required by

 

24

 



 

--------------------------------------------------------------------------------

law, and shall not be renewed. It shall be the duty of Mr. Fanning to inform the
Company of his eligibility to participate in any such health plan.

(iv)      Except as otherwise provided in Section 2.3 hereof, regardless of
whether Mr. Fanning elects the extended coverage described in Section 2.2(c)
hereof, the Company shall pay to Mr. Fanning a cash amount equal to the
Company’s and Mr. Fanning’s cost of premiums for three (3) years of coverage
under the Group Health Plan and Group Life Insurance Plan, as such Plans were in
effect as of the date of the Change in Control.

(d)     Stock Option Vesting. The provisions of this Section 2.1(d) shall apply
to any equity based awards under the Omnibus Plan, the defined terms of which
are incorporated in this Section 2.2(d) by reference.

(i)        Any of Mr. Fanning’s Options and Stock Appreciation Rights
outstanding as of the Separation Date which are not then exercisable and vested,
shall become fully exercisable and vested; provided, that in the case of a Stock
Appreciation Right, if Mr. Fanning is subject to Section 16(b) of the Exchange
Act, such Stock Appreciation Right shall not become fully vested and exercisable
at such time if such actions would result in liability to Mr. Fanning under
Section 16(b) of the Exchange Act, provided further that any such actions not
taken as a result of the rules under Section 16(b) of the Exchange Act shall be
effected as of the first date that such activity would no longer result in
liability under Section 16(b) of the Exchange Act.

 

25

 



 

--------------------------------------------------------------------------------

(ii)       The restrictions and deferral limitations applicable to any of Mr.
Fanning’s Restricted Stock and Restricted Stock Units as of the Separation Date
shall lapse, and such Restricted Stock and Restricted Stock Units shall become
free of all restrictions and limitations and become fully vested and
transferable.

(e)      Performance Pay Program. The provisions of this Section 2.2(e) shall
apply to the Performance Pay Program under the Omnibus Plan, the defined terms
of which are incorporated in this Section 2.2(e) by reference. Provided Mr.
Fanning is not entitled to a Cash-Based Award under the PPP, if the PPP is in
place as of Mr. Fanning’s Separation Date and to the extent Mr. Fanning is
entitled to participate therein, Mr. Fanning shall be entitled to receive cash
in an amount equal to a prorated payout of his Cash-Based Award under the PPP
for the performance period in which the Separation Date shall have occurred, at
target performance under the PPP and prorated by the number of months which have
passed since the beginning of the performance period until the Separation Date.

(f)      Performance Dividend Program. The provisions of this Section 2.2(f)
shall apply to the Performance Dividend Program, the defined terms of which are
incorporated in this Section 2.2(f) by reference. Provided Mr. Fanning is not
entitled to a Cash-Based Award under the PDP, if the PDP is in place through Mr.
Fanning’s Separation Date and to the extent Mr. Fanning is entitled to
participate therein, Mr. Fanning shall be entitled to receive cash for each such
Cash-Based Award under the PDP held as of such date based on a payout percentage
of the greater of 50% or actual performance under the PDP for the performance
period in which the Separation Date shall have occurred, and the sum of the
quarterly dividends declared on the Common Stock in the performance year of and
prior to

 

26

 



 

--------------------------------------------------------------------------------

the Separation Date. For purposes of this Section 2.2(f), payout of each
Cash-Based Award under the PDP shall be based upon the performance measurement
period that would otherwise have ended on December 31st of the year in which Mr.
Fanning’s Separation Date occurs, all other remaining PPP performance
measurement periods shall terminate with respect to Mr. Fanning and no payment
to Mr. Fanning shall be made with respect thereto.

(g)      Other Short Term Incentives Under the Omnibus Plan. The provisions of
this Section 2.2(g) shall apply to Performance Unit or Performance Share awards
under the Omnibus Plan. Provided Mr. Fanning is not otherwise entitled to a
Performance Unit/Share award under the Omnibus Plan, Mr. Fanning shall be
entitled to receive cash in an amount equal to a prorated payout of the value of
his Performance Units and/or Performance Shares for the performance period in
which the Separation Date shall have occurred, at target performance and
prorated by the number of months which have passed since the beginning of the
performance period until the Separation Date.

(h)     Other Short-Term Incentive Plans. The provisions of this Section 2.2(h)
shall apply to Mr. Fanning to the extent that he, as of the date of the Change
in Control, is a participant in any other “short term incentive compensation
plan” not otherwise previously referred to in this Section 2.2. Provided Mr.
Fanning is not otherwise entitled to a plan payout under any change in control
provisions of such plans, if the “short term incentive compensation plan” is in
place through Mr. Fanning’s Separation Date and to the extent Mr. Fanning is
entitled to participate therein, Mr. Fanning shall be entitled to receive cash
in an amount equal to his award under the Company’s “short term incentive
compensation plan” for the annual performance period in which the Separation
Date shall have occurred,

 

27

 



 

--------------------------------------------------------------------------------

at Mr. Fanning’s target performance level and prorated by the number of months
which have passed since the beginning of the annual performance period until the
Separation Date. For purposes of this Section 2.2(h), the term “short term
incentive compensation plan” shall mean any incentive compensation plan or
arrangement adopted in writing by the Company which provides for annual,
recurring compensatory bonuses to participants based upon articulated
performance criteria, and which have been identified by the Compensation
Committee and listed on Exhibit B hereto, which may be amended from time to time
to reflect plan additions, terminations and amendments.

(i)       Pro rata Calculation. For purposes of calculating any pro rata
Cash-Based Awards under Section 2.2(e), (f), (g) and (h) hereof, a month shall
not be considered if the determining event occurs on or before the 14th day of
the month, and a month shall be considered if the determining event occurs on or
after the 15th day of the month.

(j)      No Duplicate Benefits. Notwithstanding anything in this Section 2.2 to
the contrary, in the event that Mr. Fanning has received or is entitled to
receive a Cash-Based Award under the PPP or the PDP as determined under the
provisions of the Southern Company Change in Control Benefits Protection Plan
(the “BPP”) for the Performance Period which includes Mr. Fanning’s Separation
Date, then the amount of any such Cash-Based Award under this Plan shall be
reduced dollar-for-dollar by any such amount received or to be received under
the BPP.

2.3        Coordination with Retiree Medical and Life Insurance Coverage.
Notwithstanding anything to the contrary above, if Mr. Fanning is otherwise
eligible to retire pursuant to the terms of the Pension Plan, he shall be deemed
to have retired for purposes of all employee benefit plans

 

28

 



 

--------------------------------------------------------------------------------

sponsored by the Company of which Mr. Fanning is a participant. If Mr. Fanning
is deemed to have retired in accordance with the preceding sentence, he shall
not be eligible to receive the benefits described in Section 2.2(c) hereof if,
upon his Separation Date, Mr. Fanning becomes eligible to receive the retiree
medical and life insurance coverage provided to certain retirees pursuant to the
terms of the Pension Plan, the Group Health Plan and the Group Life Insurance
Plan.

2.4        Payment of Benefits.

(a)      Except as otherwise provided in Section 2.4(b) hereof, the total amount
payable under this Article II shall be paid to Mr. Fanning in one (1) lump sum
payment within two (2) payroll periods of the later of the following to occur:
(a) Mr. Fanning’s Separation Date, or (b) the tender to the Company by Mr.
Fanning of an effective Waiver and Release in the form of Exhibit A attached
hereto and the expiration of any applicable revocation period for such waiver.
In the case of a Separation Date occurring in December, payment under this
Article II will be made no earlier than January 1 and no later than March 15 of
the following year, provided all other requirements of the Agreement are met,
including the receipt of an effective Waiver and Release. (The foregoing time of
payment requirement is intended to satisfy the requirements of the so-called
“short term rule” as described in Treasury Regulation section 1.409A-3(a)). In
the event of a dispute with respect to liability or amount of any benefit due
hereunder, an effective Waiver and Release shall be tendered at the time of
final resolution of any such dispute on the date payment, if any, is tendered by
the Company.

(b)      Notwithstanding anything to the contrary in Section 2.4(a) above, if
the Compensation Committee determines that it is necessary to delay any payment
under this

 

29

 



 

--------------------------------------------------------------------------------

Article II in order to avoid any tax liability pursuant to Code Section
409A(a)(1), such payment shall be delayed for the period set forth in Section
409A(a)(2)(B)(i) and such delayed payment shall bear a reasonable rate of
interest as determined by the Compensation Committee.

2.5        Benefits in the Event of Death. In the event of Mr. Fanning’s death
prior to the payment of all benefits due under this Article II, Mr. Fanning’s
estate shall be entitled to receive as due any amounts not yet paid under this
Article II upon the tender by the executor or administrator of the estate of an
effective Waiver and Release.

2.6        Legal Fees. In the event of a bona fide legal dispute between Mr.
Fanning and the Company with regard to any amounts due hereunder, if any
material issue in such dispute is finally resolved in Mr. Fanning’s favor, the
Company shall reimburse Mr. Fanning’s legal fees incurred with respect to all
issues in such dispute in an amount not to exceed fifty thousand dollars
($50,000).

2.7        No Mitigation. Mr. Fanning shall have no duty or obligation to seek
other employment following his Separation Date and, except as otherwise provided
in Subsection 2.1(b) hereof, the amounts due Mr. Fanning hereunder shall not be
reduced or suspended if he accepts such subsequent employment.

2.8        Non-qualified Retirement and Deferred Compensation Plans. Subsequent
to a Change in Control, any claims by Mr. Fanning for benefits under any of the
Company’s non-qualified retirement or deferred compensation plans shall be
resolved through binding arbitration in accordance with the procedures and
provisions set forth in Article III hereof and if any material issue in such
dispute is finally resolved in Mr. Fanning’s favor, the Company shall reimburse
Mr. Fanning’s legal fees in the manner provided in Section 2.6 hereof.

 

30

 



 

--------------------------------------------------------------------------------

ARTICLE III - ARBITRATION

3.1        General. Any dispute, controversy or claim arising out of or relating
to the Company’s obligations to pay severance benefits under this Agreement, or
the breach thereof, shall be settled and resolved solely by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) except as otherwise provided herein. The arbitration shall
be the sole and exclusive forum for resolution of any such claim for severance
benefits and the arbitrators’ award shall be final and binding. The provisions
of this Article III are not intended to apply to any other disputes, claims or
controversies arising out of or relating to Mr. Fanning’s employment by the
Company or the termination thereof.

3.2        Demand for Arbitration. Arbitration shall be initiated by serving a
written notice of demand for arbitration to Mr. Fanning, in the case of the
Company, or to the Compensation Committee, in the case of Mr. Fanning.

3.3        Law and Venue. The arbitrators shall apply the laws of the State of
Georgia, except to the extent pre-empted by federal law, excluding any law which
would require the use of the law of another state. The arbitration shall be held
in Atlanta, Georgia.

3.4        Appointment of Arbitrators. Arbitrators shall be appointed within
fifteen (15) business days following service of the demand for arbitration. The
number of arbitrators shall be three. One arbitrator shall be appointed by Mr.
Fanning, one arbitrator shall be appointed by the Company, and the two
arbitrators shall appoint a third. If the arbitrators cannot agree on a third
arbitrator within thirty (30) business days after the service of demand for
arbitration, the third arbitrator shall be selected by the AAA.

 

31

 



 

--------------------------------------------------------------------------------

3.5        Costs. The arbitration filing fee shall be paid by Mr. Fanning. All
other costs of arbitration shall be borne equally by Mr. Fanning and the
Company, provided, however, that the Company shall reimburse such fees and costs
in the event any material issue in such dispute is finally resolved in Mr.
Fanning’s favor and Mr. Fanning is reimbursed legal fees under Section 2.6
hereof.

3.6        Interim and Injunctive Relief. Nothing in this Article III is
intended to preclude, upon application of either party, any court having
jurisdiction from issuing and enforcing in any lawful manner such temporary
restraining orders, preliminary injunctions, and other interim measures of
relief as may be necessary to prevent harm to either party’s interests or as
otherwise may be appropriate pending the conclusion of arbitration proceedings
pursuant to this Article III and nothing herein is intended to prevent any court
from entering and enforcing in any lawful manner such judgments for permanent
equitable relief as may be necessary to prevent harm to a party’s interests or
as otherwise may be appropriate following the issuance of arbitral awards
pursuant to this Article III.

ARTICLE IV – TRANSFER OF EMPLOYMENT

4.1        Transfer of Employment. In the event that Mr. Fanning’s employment by
the Company is terminated during the two year period following a Change in
Control and Mr. Fanning accepts employment by Southern or a another Southern
Subsidiary, the Company shall assign this Agreement to Southern or such Southern
Subsidiary, Southern shall accept such assignment or cause such Southern
Subsidiary to accept such assignment, and such assignee shall become the
“Company” for all purposes hereunder.

 

32

 



 

--------------------------------------------------------------------------------

ARTICLE V - MISCELLANEOUS

5.1        Funding of Benefits. Unless the Board of Directors in its discretion
determines otherwise, the amounts payable to Mr. Fanning under the this
Agreement shall not be funded in any manner and shall be paid by the Company out
of its general assets, which assets are subject to the claims of the Company’s
creditors.

5.2        Withholding. There shall be deducted from the payment of any amount
due under this Agreement the amount of any tax required by any governmental
authority to be withheld and paid over by the Company to such governmental
authority for the account of Mr. Fanning.

5.3        Assignment. Neither Mr. Fanning nor his beneficiaries shall have any
rights to sell, assign, transfer, encumber, or otherwise convey the right to
receive the payment of any amount due hereunder, which payment and the rights
thereto are expressly declared to be nonassignable and nontransferable. Any
attempt to do so shall be null and void and of no effect.

5.4        Interpretation. This Agreement is intended to comply with the
provisions of Code Section 409A and the Treasury Regulations promulgated
thereunder in order to avoid any additional tax under Section 409A(a)(1). In the
event it is necessary to interpret the provisions of this Agreement for purposes
of its operation, such interpretation shall, to the extent possible, be
consistent with such intent.

5.5        Amendment and Termination. The Agreement may be amended or terminated
only by a writing executed by the parties.

 

33

 



 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 19th
day of December, 2008.

 

 

THE SOUTHERN COMPANY

 

 

By:        /s/Patricia L. Roberts

Assistant Secretary

 

 

 

SOUTHERN COMPANY SERVICES, INC.

 

 

By:       /s/Patricia L. Roberts

Vice President & Associate

General Counsel

 

 

 

MR. FANNING

 

 

/s/Thomas A. Fanning

Thomas A. Fanning

 

 

 

 

35

 



 

--------------------------------------------------------------------------------

Exhibit A

CHANGE IN CONTROL AGREEMENT

Waiver and Release

 

The attached Waiver and Release is to be given to Mr. Fanning upon the
occurrence of an event that triggers eligibility for severance benefits under
the Change in Control Agreement, as described in Section 2.2 of such Agreement.

 

 

1 of 5

 



 

--------------------------------------------------------------------------------

CHANGE IN CONTROL AGREEMENT

Waiver and Release

 

I, Thomas A. Fanning, understand that I am entitled to receive the severance
benefits described in Article II of the Change in Control Agreement (the
“Agreement”) if I execute this Waiver and Release (“Waiver”) within thirty (30)
days of my Separation Date. I understand that the benefits I will receive under
the Agreement are in excess of those I would have received from The Southern
Company and Southern Company Services, Inc. (collectively, the “Company”) if I
had not elected to sign this Waiver.

 

I recognize that I may have a claim against the Company under the Civil Rights
Act of 1964 and 1991, the Age Discrimination in Employment Act, the
Rehabilitation Act of 1973, the Energy Reorganization Act of 1974, as amended,
the Americans with Disabilities Act or other federal, state and local laws.

 

In exchange for receiving the severance and welfare benefits under Article II of
the Agreement, I hereby voluntarily and irrevocably waive, release, dismiss with
prejudice, and withdraw all claims, complaints, suits or demands of any kind
whatsoever (whether known or unknown) which I ever had, may have, or now have
against The Southern Company, Southern Company Services, Inc., Alabama Power
Company, Georgia Power Company, Gulf Power Company, Mississippi Power Company,
Savannah Electric and Power Company, Southern Communications Services, Inc.
d/b/a Southern LINC, Southern Company Energy Solutions, L.L.C., Southern Nuclear
Operating Company, Inc., Southern Telecom, Inc., Southern Company Management
Development, Inc., and other current or former subsidiaries or affiliates of The
Southern Company and their past, present and future officers, directors,
employees, agents, insurers and attorneys (collectively, the “Releasees”),
arising from or relating to (directly or indirectly) my employment or the
termination of my employment or other events occurred as of the date of
execution of this Agreement, including but not limited to:

 

(a)       claims for violations of Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act, the Fair Labor Standards Act, the
Civil Rights Act of 1991, the Americans With Disabilities Act, the Equal Pay
Act, the Family and Medical Leave Act, 42 U.S.C. § 1981, the National Labor
Relations Act, the Labor Management Relations Act, Executive Order 11246,
Executive Order 11141, the Rehabilitation Act of 1973, the Sarbanes-Oxley Act of
2002 or the Employee Retirement Income Security Act;

 

(b)       claims for violations of any other federal or state statute or
regulation or local ordinance;

 

(c)       claims for lost or unpaid wages, compensation, or benefits,
defamation, intentional or negligent infliction of emotional distress, assault,
battery, wrongful or constructive discharge, negligent hiring, retention or
supervision, fraud, misrepresentation, conversion, tortious interference, breach
of contract, or breach of fiduciary duty;

 

2 of 5

 



 

--------------------------------------------------------------------------------

(d)       claims to benefits under any bonus, severance, workforce reduction,
early retirement, outplacement, or any other similar type plan sponsored by the
Company (except for those plans listed below); or

 

(e)       any other claims under state law arising in tort or contract.

 

In signing this Agreement, I am not releasing any claims that may arise under
the terms of this Agreement or which may arise out of events occurring after the
date I execute this Agreement.

 

I am also not releasing claims to benefits that I am already entitled to receive
under The Southern Company Pension Plan, The Southern Company Employee Stock
Ownership Plan, The Southern Company Employee Savings Plan, The Southern Company
Omnibus Incentive Compensation Plan, The Southern Company Change in Control
Benefits Protection Plan or under any workers’ compensation laws. However, I
understand and acknowledge that nothing herein is intended to or shall be
construed to require the Company to institute or continue in effect any
particular plan or benefit sponsored by the Company and the Company hereby
reserves the right to amend or terminate any of its benefit programs at any time
in accordance with the procedures set forth in such plans.

 

Nothing in this Agreement shall prohibit me from engaging in protected
activities under applicable law (including protected activities described in
Section 211 of the Energy Reorganization Act) or from communicating, either
voluntarily or otherwise, with any governmental agency concerning any potential
violation of the law.

 

I understand and agree for a period of two (2) years after the date I execute
this Agreement, I will regard and treat as strictly confidential all valuable,
non-public, competitively sensitive data and information relating to the
Releasees’ business that is not generally known by or readily available to
Releasees’ competitors and I will not for any reason, either directly or
indirectly, use, sell, lend, lease, distribute, license, transfer, assign, show,
disclose, disseminate, reproduce, copy, or otherwise communicate any such
information to any third party for my own benefit or for any purpose, other than
in accordance with the express, written instructions of the Company or
Releasees.

 

I further understand and agree that I will regard and treat as strictly
confidential all trade secrets of Releasees for as long as such items remain
trade secrets under applicable law and I will not for any reason, either
directly or indirectly, use, sell, lend, lease, distribute, license, transfer,
assign, show, disclose, disseminate, reproduce, copy, or otherwise communicate
any such trade secrets to any third party for my own benefit or for any purpose,
other than in accordance with the express, written instructions of the Company
or Releasees.

 

I further agree to keep confidential and not disclose the terms of this
Agreement, including, but not limited to, the benefits under the Agreement,
except to my spouse, attorneys or financial advisors (who must be informed of
and agree to be bound by the confidentiality provisions contained in this
Agreement before I disclose any information to them about this Agreement), or
where such disclosure is required by law.

 

3 of 5

 



 

--------------------------------------------------------------------------------

I agree to return to the Company prior to my last day of employment all property
of the Company, including but not limited to data, lists, information,
memoranda, documents, identification cards, credit cards, parking cards, keys,
computers, fax machines, beepers, phones, and files (including copies thereof).

 

I understand and agree that I will not seek re-employment as an employee, leased
employee or independent contractor with the Company or any Southern Company
subsidiary or affiliate during the twenty-four (24) month period beginning
immediately following my execution of this Agreement.

 

I have carefully read this agreement and I fully understand all of the
provisions of this Waiver.

 

I have been encouraged and advised in writing to seek advice from anyone of my
choosing regarding this Waiver (including my attorney, accountant or tax
advisor). Prior to signing this Waiver, I have been given the opportunity and
sufficient time to seek such advice.

 

I have had the opportunity to review and consider this Waiver for a period of at
least twenty-one (21) days before signing it.

 

I understand that I may revoke this Waiver at any time during the seven (7)
calendar day period after I sign this Waiver. In order to revoke this Waiver, I
must deliver written notification of such revocation to the Compensation
Committee. I understand that this Waiver is not effective until the expiration
of this seven (7) calendar day revocation period. I understand that upon the
expiration of such seven (7) calendar day revocation period this entire Waiver
will be binding upon me and will be irrevocable. Revocation of this Waiver will
not alter or change the termination of my employment by the Company.

 

In signing this Waiver, I am not relying on any representation or statement
(written or oral) not specifically set forth in this Waiver, the Agreement or by
the company or any of its representatives with regard to the subject matter,
basis, or effect of this Waiver or otherwise.

 

I was not coerced, threatened, or otherwise forced to sign this Waiver. I am
voluntarily signing and delivering this Waiver of my own free will.

 

 

4 of 5

 



 

--------------------------------------------------------------------------------

I understand that by signing this Waiver I am giving up rights I may have. I
understand I do not have to sign this Waiver.

 

IN WITNESS WHEREOF, the undersigned hereby executes this Waiver this ____ day of
________________, in the year _____.

 

 

___________________________

 

Thomas A. Fanning

 

Sworn to and subscribed to me this

 

___day of _________, ____

 

__________________________

Notary Public

 

My Commission Expires:

 

___________________________

(Notary Seal)

 

Acknowledged and Accepted by the Company.

 

By:

Date:

 

 

 

5 of 5

 



 

 